DETAILED ACTION
Response to Amendment
The Amendment filed on 4/2/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 3/16/2021.
Claim Status
Claims 1 and 3-15 are pending.
Claims 8-15 are withdrawn, non-elected without traverse.
Claim 1 is canceled by Applicant.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 8-15, directed to a method for forming a light emitting diode (LED), non-elected claims without traverse in “Response to Election/Restriction Filed” filed on 3/3/2021.  Accordingly, claims 8-15 have been cancelled. See MPEP § 8.07.

Reasons for Allowance
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be 
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a light emitting diode (LED) in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the limitations of “epitaxially forming a remainder of the III-nitride tunnel junction n-type layer absent light illumination during growth” as recited in claim 1.
Applicant combines the allowable subject matters in claim 2 into the claim 1, the most relevant prior art references (US 2008/0217646 A1to Komada in combination of US 2008/0116476 A1 to Komada and US 2017/0032974 A1 to Armour) substantially teach some of limitations in claim 1, but not the limitations stated above as indicated in the previous Non-Final Office Action dated on 3/16/2021. 
Therefore, the claim 1 is allowed.
Regarding claims 3-7, they are allowed due to their dependencies on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FARUN LU/Primary Examiner, Art Unit 2898